DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 4, 9, 10, 11, 12, and 14 are objected to because of the following informalities:
At some instances, the term “fringe area” is referred to: “the determined fringe area” (e.g. Claims 1, 3, 4, 10, 11, 12, 14 ); at other instances it is referred to as: “the fringe area from the point of departure” (e.g. Claims 9 and 10); at further other instances it is referred to as: “the fringe area” (e.g. Claim 14). The examiner is considering all these terms to refer to the same fringe area stated in the independent claims; however, appropriate correction is required to have all those terms mentioned in consistency (i.e. referring to the same “fringe area”). 
Claims 6, 9, and 10 are objected to because they mention “reception of broadcast content”, and “consumption of broadcast content”, instead of “the broadcast content”. Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Reception sensitivity map generator for generating; matching map generator for loading; fringe area determining processor for receiving; travel time calculator for guiding; content controller for controlling in claims 1 and 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
FIG. 3, the navigation controller 250 may include a reception sensitivity map generator 251, a matching map generator 253, a fringe area determining processor 255, a travel time calculator 257, and a content controller 259; Figure 2: Navigation Controller 250; P. 13: “The navigation controller 250 may include at least one processor configured to control operation of the components of the navigation device 200”; P. 8: “the processor may refer to a general purpose processor (e.g., CPU or application processor) capable of performing corresponding operation by running a dedicated processor (e.g., 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite, “generating a reception sensitivity map”, then recites “matching a reception sensitivity map”. It is unclear if this second reception sensitivity map (for the matching function) is the same or different from the one which was generated at a prior step. This claim also mentions “a fringe area between the point of departure and the destination”. The term "fringe" in claim is a relative term, which renders the claim indefinite.  The term "fringe" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, so it is unclear with 
Claims 3 and 14 recite, “indirectly receives the broadcast signal”. It is unclear if the “indirect” receipt reflects wireless communication, or a third party communication type of reception. This renders the claim scope indefinite.
Claims 4 and 14 recite, “the displayed broadcast content”. However, claim 3 (which claim 4 depends from) does not specify that the broadcast content be “displayed”. Therefore, it is unclear if the “displayed” broadcast content is the same broadcast content provided in claim 3 (or in first limitation of claim 14) or a different one. This renders the claim scopes indefinite.  
Claim 8 and 16 recite “the reception sensitivity”. There is insufficient antecedent basis for this limitation in the claims, rendering the claim scopes indefinite. 
Claims 9 and 11 recite, “the rest stop”. There is insufficient antecedent basis for this limitation in the claims. While claim 1 recites “information on rest stop locations”, it is unclear if the “Rest stop” in claim 9 refers to which of the rest stop locations identified in claim 1. This renders the claim scope indefinite. 
Claim 10 recites, “actual reception sensitivity”. It is unclear where this “actual reception sensitivity” has been obtained, calculated, estimated, and/or received from. Furthermore, it is unclear how this “actual” reception sensitivity is different from the reception sensitivity upon which the reception sensitivity map is generated from claim 1.
Claim 10 also recites “type broadcast” and “broadcast type”. The term “type” renders the claim indefinite because it was unclear what “type” was intended to convey. For example, genre of the broadcast content is one type/category (music, weather, news); while Frequency, Voltage, Electrical Field are another type/ category of the broadcast signal. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 11, 12, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20110307170A1) in view of SHIBAZAKI (JP2007132799A)
Regarding claims 1 and 12, Yamamoto discloses a navigation system for guiding a user to a destination, and particularly to a technique for receiving a broadcast in cooperation with its navigation functions (Paragraph 0001) and teaches the following:
a navigation device using a reception sensitivity map, comprising: a reception sensitivity map generator for generating a reception sensitivity map based on reception sensitivity information on a broadcast signal (Abstract; [0010]: “a map database that stores map information broadcast wave receivable area information indicating an area capable of receiving a broadcast wave, and broadcast wave reception blocked area information indicating an area incapable of receiving a broadcast wave”; 
a matching map generator for loading a navigation map corresponding to an identified route based on route search history information ([0010]: “a control unit for estimating a direction of travel from the current position of the vehicle detected by the vehicle position detecting unit”; Figure 1: Main CPU 1), and matching a reception sensitivity map of an area comprised in the loaded navigation map with the loaded navigation map to generate a matching map ([0010]: “Control unit … deciding, from the broadcast wave receivable area information and the broadcast wave reception blocked area information acquired from the map database, as to whether an area capable of receiving the broadcast wave continuously exists in the direction of travel estimated”; Main CPU 1, including Guidance Route Arithmetic Unit 18; [0025]; [0031]);
a fringe area determining processor for receiving information on a point of departure and a destination input by a user through an interface (Figure 1: Main CPU 1 including the Guidance Route Arithmetic Unit 18; [0031]: “searches for a route from the vehicle position indicated by the vehicle position information delivered from the vehicle position detecting unit 15 to a destination indicated by destination information supplied from an input device”), and determining a fringe area between the point of departure and the destination using the generated matching map ([0030];[0031]: “when carrying out a search considering continuous reception of the broadcast wave, the guidance route arithmetic unit 18 searches for a route based on the information from the received state detecting unit 17”;[0041]: “CPU 1 checks whether the route searched for at step ST14 includes an area incapable of receiving the broadcast wave”);
a travel time calculator for guiding a route between the point of departure and the destination using the generated matching map, and calculating time required to travel to the determined fringe area ([0047]: “When the above-mentioned processing detects a broadcast wave reception blocked area ** 
and a content controller for controlling a screen display or a sound outputter (Figure 1: Display 27, Speaker 28). 
However, Yamamoto does not teach output one or more of departure time, average travel speed, and information on rest stop locations based on the calculated travel time.
Nevertheless, SHIBAZAKI discloses a guiding device and teaches output one or more of departure time, average travel speed, and information on rest stop locations based on the calculated travel time ([0025]; [0040]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the invention to modify the teachings of the Yamamoto reference to include outputting one or more of departure time, average travel speed, and information on rest stop locations to provide better guidance such as prompting a break so as not to exceed the maximum allowable travel time, before the broadcast content is incapable of being received, as disclosed by SHIBAZAKI ([0040]).
Regarding claims 2 and 13, Yamamoto teaches the travel time calculator calculating the travel time using vehicle speed (Fig.1, #14, #17, #18 and Paragraph 0028) but does not teach the travel time calculator collects information on traffic conditions based on the received broadcast signal, and calculates the travel time using the collected information on traffic conditions.
SHIBAZAKI teaches the travel time calculator collects information on traffic conditions based on the received broadcast signal, and calculates the travel time using the collected information on traffic conditions ([0078]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date to modify the Yamamoto reference and include teachings from SHIBAZAKI to calculate the travel time based on the vehicle speed and traffic conditions, in order to take into account factors that affect 
Regarding claims 7 and 15, Yamamoto teaches the reception sensitivity map generator generates the reception sensitivity map using any one of accumulated data based on information on strength of a broadcast signal for each area received from the broadcast system and the reception strength of the broadcast signal (Figure 1: Map data update Unit 12; [0027]; Figure 9 (See alert” Electric Field will become Weak”; [0057]).
Regarding claims 8 and 16, Yamamoto teaches the matching map generator generates the matching map comprising reception sensitivity information of the broadcast signal by matching a plurality of colors on the navigation map using the generated reception sensitivity map according to the reception sensitivity of the broadcast signal ([0057]-[0063]).
Regarding claim 9, Yamamoto teaches the content controller calculates adjusted driving information and controls the screen display or the sound outputter to display the adjusted driving information (Figures 9 and 10).
Yamamoto does not teach the adjusted driving information comprising departure time, average travel speed, and stay time at the rest stop so that consumption of broadcast content is completed before reaching the fringe area from the point of departure. 
SHIBAZAKI teaches the content controller calculates adjusted driving information comprising departure time, average travel speed, and stay time at the rest stop so that consumption of broadcast content is completed before reaching the fringe area from the point of departure ([0018]; [0025]; [0040]; [0075]; [0078]). It would have been obvious for someone with ordinary skill in the art before the effective filing date to modify the Yamamoto reference and calculate adjusted driving information such as departure time, average travel speed, and stay time at the rest stop in order to provide the user with 
Regarding claim 11, Yamamoto teaches the content controller calculates adjusted driving information to avoid a time period during which the determined fringe area occurs and controls the screen display or the sound outputter to display the adjusted driving information (Figures 9 and 10; [00054]). 
Yamamoto does not teach the adjusted driving information comprising departure time, average travel speed, and stay time at the rest stop.
SHIBAZAKI teaches the adjusted driving information comprising departure time, average travel speed, and stay time at the rest stop ([0018]; [0025]; [0040]; [0075]; [0078]). It would have been obvious for someone with ordinary skill in the art before the effective filing date to modify the Yamamoto reference and calculate adjusted driving information such as departure time, average travel speed, and stay time at the rest stop in order to provide the user with the optimal or alternative driving conditions to prevent a sudden broadcast wave unreceivable state the user does not expect as disclosed by Yamamoto ([0054]).
Claims 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. and SHIBAZAKI in further view of KOIKE (JP-2008072525-A).
Regarding Claim 3, Yamamoto teaches when a vehicle equipped with the navigation device is located in the determined fringe area; the content controller indirectly receives the broadcast signal through a portable terminal ([0055]). 
Yamamoto does not teach the content controller indirectly receives the broadcast signal through a portable terminal of the user to provide broadcast content.
KOIKE teaches the content controller indirectly receives the broadcast signal through a portable terminal of the user to provide broadcast content ([0022]; [0023]).

Regarding claim 6, Yamamoto teaches when reception of the broadcast content is possible, the content controller controls the screen display or the sound outputter to output guidance information indicating that reception of the broadcast content is possible (Figures 9 and 10).
Yamamoto does not teach the content controller determines whether reception of broadcast content through a mobile communication network of a portable terminal of the user is possible in the fringe area. 
KOIKE teaches the content controller determines whether reception of broadcast content through a mobile communication network of a portable terminal of the user is possible in the fringe area ([0022]; [0023]). It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the Yamamoto reference to check the availability of an alternative broadcast signal reception via a portable terminal of the user such as a mobile phone, when located in a weak signal area (fringe area). This will prevent the broadcast content from being interrupted as disclosed by KOIKE ([0004]). 
Claims 4-5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., SHIBAZAKI, and KOIKE in further view of YINGHAO (CN104378677A). 
Regarding claim 4, Yamamoto does not teach the content controller determines a relationship between the displayed broadcast content and any one of a real-time channel and a media channel, and changes playback time of the broadcast content in the determined fringe area when the broadcast content is associated with the media channel.

It would have been obvious for someone with ordinary skill in the art before the effective filing date of the invention to modify Yamamoto reference to include the teachings of Yinghao, and establish a relationship between the broadcast content and live and recorded contents, as well as establish time buffering in order to ensure that the user continuously receives the full content of the broadcast signal without interruption that may be caused by weak signal areas (fringe areas), as disclosed by YINGHAO ([0039]).
Regarding claim 5, Yamamoto does not teach when the broadcast content is associated with the media channel, the content controller sets a time stamp on the broadcast content before entering the determined fringe area, and provides the broadcast content from the set time stamp after passing through the fringe area.
YINGHAO teaches when the broadcast content is associated with the media channel, the content controller sets a time stamp on the broadcast content before entering the determined fringe area, and provides the broadcast content from the set time stamp after passing through the fringe area ([0005];[0019]-[0022]; [0039]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the invention to modify Yamamoto reference to include the teachings of Yinghao, and establish time buffering in order to ensure that the user continuously catches up with the full content of the broadcast signal without interruption that may be caused by weak signal areas (fringe areas), as disclosed by YINGHAO ([0039]).
Regarding claim 14, the limitations have been examined with respect to the steps/functions in claims 3, 4, and 5. The limitations disclosed in claims 3, 4, and 5, can clearly perform the functions/steps in claim 14. Therefore, claim 14 is rejected under the same rationale.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. and SHIBAZAKI in further view of EISUKE (JPH0683032B2).
Regarding claim 10, Yamamoto does not teach when complete consumption of broadcast content is not possible before reaching the fringe area from the point of departure, the content controller confirms type information of the broadcast content, confirms broadcast type information of another channel capable of being received upon reaching the fringe area, and switches a broadcast reception channel to another channel that transmits broadcast similar to type information of the broadcast content when actual reception sensitivity of the broadcast content is less than a predetermined value.
EISUKE teaches when complete consumption of broadcast content is not possible before reaching the fringe area from the point of departure, the content controller confirms type information of the broadcast content, confirms broadcast type information of another channel capable of being received upon reaching the fringe area, and switches a broadcast reception channel to another channel that transmits broadcast similar to type information of the broadcast content when actual reception sensitivity of the broadcast content is less than a predetermined value ([0001], Lines 48-55; 91-106).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of Yamamoto to switch a broadcast reception channel that has similar broadcast content when complete consumption of the broadcast content is not possible before reaching the fringe area to prevent the radio sound from being interrupted as disclosed by EISUKE ([0001], Line 55).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        





/RAMI KHATIB/Primary Examiner, Art Unit 3669